Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 22, 2022

                                          No. 04-22-00153-CV

    IN RE ALAMO TRANSIT COMPANY; Alamo Garden, Inc.; Alamo Cement Company;
        Alamo Concrete Products Company; Fernando Mascorro; and Arnoldo Canales

                                          Original Proceeding1


                                             ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

        On March 11, 2022, Relators filed a petition for writ of mandamus and a motion for
temporary relief to stay all proceedings in the trial court pending final disposition of their
petition for writ of mandamus.
        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Respondent and Real Party in Interest may
file a response to the petition in this court by April 1, 2022. Any response must comply with
Rule 52.4.
          Relators’ March 11, 2022 motion for temporary relief is granted. All trial court
proceedings in Cause No. 21-08-40320-MCV, styled Billy Brooks v. Alamo Transit Company;
Alamo Garden, Inc.; Alamo Cement Company; Alamo Concrete Products Company; Fernando
Mascorro; and Arnoldo Canales, pending in the 293rd Judicial District Court, Maverick County,
Texas, are stayed pending further order of this court.
           Relators’ petition for writ of mandamus remains pending before this court.




1
    This proceeding arises out of Cause No. 21-08-40320-MCV styled Billy Brooks v. Alamo Transit Company;
Alamo Garden, Inc.; Alamo Cement Company; Alamo Concrete Products Company; Fernando Mascorro; and
Arnoldo Canales, pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Maribel
Flores presiding.
It is so ORDERED on this 22nd day of March, 2022.

                                                    PER CURIAM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court